VAN GRAAFEILAND, Circuit Judge,
dissenting:
The majority today abandons “the most venerable and universal rule of maritime law[,] ... which gives cardinal importance to the law of the flag,” Lauritzen v. Larsen, 345 U.S. 571, 584, 73 S.Ct. 921, 929, 97 L.Ed. 1254 (1953), in choice of law questions arising out of maritime torts. I would apply the law of the flag to the instant case and affirm the judgment of the district court.
On April 17, 1989, the MTV' STAR OF ALEXANDRIA sank while en route to the United States from Greece. The ship was owned by Caribene Investments, Ltd. (“Cari-bene”), a corporation organized under the laws of Gibraltar, a dependency of the United Kingdom (“U.K.”). The ship was registered in Gibraltar and flew a British flag. Under the authority of the Government of Gibraltar, the ship was surveyed for safety construction, safety equipment, load line, radiotelegraphy and pollution prevention, and received appropriate certificates of approval, all of which were issued in London. It also was subject to strict British manning laws, including the requirement that at least one British officer be on board at all times. Its failure to comply with this requirement ultimately led its insurer to deny coverage for cargo losses sustained as a result of the ship’s sinking. Moreover, the charter party between Cari-bene and plaintiff, Carbotrade S.p.A (“Car-botrade”), called for disputes to be arbitrated in London. Finally, the accident was investigated by the U.K. Department of Transportation. Despite these extensive contacts between the STAR OF ALEXANDRIA and the U.K., particularly the flying of the U.K. flag, my colleagues conclude that Greek law, rather than U.K. law, governs this dispute. I disagree.
*94In Lauritzen, a case arising under the Jones Act, 46 U.S.C. § 688, the Supreme Court enumerated seven factors that courts generally look to in resolving maritime choice of law questions: (1) the place of the wrongful act; (2) the law of the ship’s flag; (3) the allegiance or domicile of the injured party; (4) the allegiance of the shipowner; (5) the place of the contract; (6) the inaccessibility of the foreign forum; and (7) the law of the forum. 345 U.S. at 583-92, 73 S.Ct. at 928-33. The Court later added an eighth consideration, namely the shipowner’s base of operations. Hellenic Lines Ltd. v. Rhoditis, 398 U.S. 306, 309, 90 S.Ct. 1731, 1734, 26 L.Ed.2d 252 (1970). This list is not exhaustive, and the factors are not necessarily accorded equal weight. Id. at 308-09, 90 S.Ct. at 1733-34. However, overarching concerns of comity, pragmatism and predictability led the Lauritzen Court to declare that “the weight given to the ensign overbears most other connecting events in determining applicable law.” 345 U.S. at 585, 73 S.Ct. at 930. Accordingly, the law of the flag should apply “unless some heavy counterweight appears.” Id. at 586, 73 S.Ct. at 930; see also Tjonaman v. A/S Glittre, 340 F.2d 290, 292 (2d Cir.) (“[T]he starting point for weighing and evaluating of factors is consideration of [the law of the flag].”), cert. denied, 381 U.S. 925, 85 S.Ct. 1561, 14 L.Ed.2d 684 (1965). The district court, in my opinion, properly applied this principle.
The travels and travails of the STAR OF ALEXANDRIA were truly international in character. In addition to the substantial British contacts present here, the Lauritzen factors suggest that other nations also share an interest in this litigation. The defendant, Bureau Veritas (“B.V.”), is a French corporation with its principal place of business in France. The plaintiff, Carbotrade, is an Italian corporation. Its assignor, Essex Cement, is a New Jersey partnership, and the suit was brought in a United States court. Finally, the vessel sank in international waters. In the light of these facts, the district court concluded that “the Lauritzen factors ‘point indiscriminately to much of the globe.’ ” Carbotrade SpA v. Bureau Veritas, 901 F.Supp. 737, 743 (S.D.N.Y.1995) (quoting Sundance Cruises Corp. v. American Bureau of Shipping, 7 F.3d 1077, 1082 (2d Cir.1993), cert. denied, — U.S. -, 114 S.Ct. 1399, 128 L.Ed.2d 72 (1994)). It is precisely in these circumstances that the law of the flag takes on particular significance because “it is a unifying factor that can govern the potential liabilities of a classification society to third parties with whom the society has no direct contractual relations.” Id. at 744.
At the outset, it is pertinent to note that in the district court Carbotrade argued principally for the application of United States law and only “half-heartedly” argued in the alternative that Greek law should govern. Id. My colleagues now insist, however, that the place of the wrongful act plainly favors the application of Greek law. Ante at 91. This statement finds support in neither the facts nor the law. “The place of the wrongful act is accorded little weight in traditional maritime cases, in which the locality of the ship changes constantly.” Fogleman v. ARAMCO (Arabian Am. Oil Co.), 920 F.2d 278, 282 (5th Cir.1991); Cruz v. Maritime Co. of Philippines, 549 F.Supp. 285, 288 (S.D.N.Y.1982), aff'd, 702 F.2d 47 (2d Cir.1983). Moreover, my colleagues do not fix correctly the location of the wrongful act. At issue here is a claim of negligent misrepresentation. “In order to state a cause of action for negligent misrepresentations, the plaintiff must allege that: (1) the defendant, in the course of his profession, supplied false information for the plaintiffs guidance in a business transaction; (2) the defendant failed to exercise reasonable care in gathering the information; (3) the plaintiff relied on the information in a transaction the defendant intended it to influence; and (4) the plaintiff thereby suffered pecuniary loss.” Grass v. Credito Mexicano, S.A., 797 F.2d 220, 223 (5th Cir.1986), cert. denied, 480 U.S. 934, 107 S.Ct. 1575, 94 L.Ed.2d 766 (1987); see 1 New York Pattern Jury Instructions — Civil § 2:230 (2d ed. 1974).
The law is clear that in a tort action such as this, an actionable wrong does not come into being absent the above-quoted item 4, *95proof of damage or loss. See Sack v. Low, 478 F.2d 360, 365 (2d Cir.1973) (cause of action for fraud does not arise until loss is suffered);
Santana, Inc. v. Levi Strauss & Co., 674 F.2d 269, 272 (4th Cir.1982) (injury is last element of a tort);
Ritchie Enters, v. Honeywell Bull, Inc., 730 F.Supp. 1041, 1046 (D.Kan.1990) (place where injury suffered generally considered to be where wrong occurred).
“ ‘[I]n actions of negligence damage is of the very gist and essence of the plaintiffs cause.’” Schmidt v. Merchants Despatch Transp. Co., 270 N.Y. 287, 300, 200 N.E. 824 (1936) (quoting Comstock v. Wilson, 257 N.Y. 231, 235, 177 N.E. 431 (1931)). I therefore disagree with the majority holding that the tort upon which Carbotrade bases its claim occurred in Greece. To paraphrase a statement of the New York Court of Appeals in Martin v. Julius Dierck Equip. Co., 43 N.Y.2d 583, 591, 403 N.Y.S.2d 185, 374 N.E.2d 97 (1978), Carbotrade’s assignor “possessed no cause of action ... any where in the world until [it] was injured in [international waters, 2000 miles west of Greece].” The tort at issue herein occurred on the high seas, not in Greece.
I am equally at odds with the majority’s assertion that “[t]he actual owners of the STAR OF ALEXANDRIA, as distinguished from its paper owner, were Greek.” Ante at 92. In the complaint that initiated this litigation, Caribene was described as “owner of the ‘MTV STAR OF ALEXANDRIA.’” When B.V. moved to dismiss the complaint, Carbotrade’s attorney submitted an affidavit in which he described Caribene as “at all material times, a corporation organized and existing by virtue of the laws of the Dependency of Gibraltar and was the registered owner of the M.V. ‘STAR OF ALEXANDRIA.’ ” The chief legal officer of B.V. filed an affidavit in support of B.V.’s motion to dismiss in which he stated that B.V. contracted to class the STAR OF ALEXANDRIA with Caribene, “the vessel’s owner.” These statements never were challenged.
If share ownership is determinative of corporate citizenship, Greece is conspicuous by its absence. Caribene’s 1989 Annual Return showed that it had 400 shares of stock outstanding, one of which was held by Gateway Nominees Ltd., 123 Main Street, Gibraltar, and the remaining 399 by Marissa Investment Trust Inc., 80 Broad Street, Monrovia, Liberia.
In separate orders, District Judges Patterson and Koeltl described Caribene, a corporation organized under the laws of Gibraltar, as the ship’s owner, Judge Patterson in an unpublished opinion and Judge Koeltl at 901 F.Supp. at 744. In sum, I suggest that the majority errs, both legally and factually, in its assertion that the STAR OF ALEXANDRIA’S “actual owners,” whom my colleagues have not identified, were Greek.
I am concerned about the facility with which my colleagues “pierce the veil” of Cari-bene’s corporate existence. My colleagues’ assertion that Caribene “was simply a shell corporation,” ante at. 92, is strong language. A shell corporation is a “corporate frame, containing few, if any, assets, kept alive by required filings, generally for future use.” Black’s Law Dictionary 343 (6th ed. 1990); see also 8A Am.Jur.2d Corporations § 738, at 649. Until the STAR OF ALEXANDRIA foundered on April 17,1989, Caribene was its owner. To say that this large, 600 foot, ocean-going cargo vessel of 22,627 gross tonnage with an insured value of $3 million and a chartering rate of $7,800 per day was not a substantial asset would be to blink reality.
My colleagues’ discussion of the “flag of convenience” doctrine, and particularly its possible application to Gibraltar, is both unnecessary and unfounded. According to Athanasios Zachariades, the chief officer of Palm Navigation, which managed the STAR OF ALEXANDRIA, Palm was located in either Liberia or Panama, and none of its shareholders was Greek. The majority cites Zachariades’ testimony to the effect that, if the STAR OF ALEXANDRIA had been required to comply with U.K. law for the manning of vessels, he would have changed the ship’s flag. Ante at 92. The fact is that the vessel did not comply fully with U.K. law, and it is that very lack of compliance that led to this litigation. That, subsequent to the events herein, Palm Navigation may have hoisted other nations’ flags above its man*96aged ships to benefit from more lenient maritime laws only reinforces the conclusion that sailing under the U.K. flag was not done for evasive purposes.
“Ships ... register in flag of convenience countries because those countries subject them to little or no control. Fees and taxes are low, labor regulations and safety standards are minimal, and ship movements are largely unhampered.” Alcoa S.S. Co. v. M/V Nordic Regent, 654 F.2d 147, 160 (2d Cir.) (en banc) (Van Graafeiland, J., dissenting), cert. denied, 449 U.S. 890, 101 S.Ct. 248, 66 L.Ed.2d 116 (1980); see Jose v. M/V Fir Grove, 801 F.Supp. 358, 363 (D.Or.1992). A paradigmatic example of such a country is Liberia, home of Marissa Investment Trust Inc. If that company wanted Caribene to operate under a flag of convenience, it does not make sense that it would have left Liberia, whose name is synonymous with “flag of convenience,” and incorporated in the United Kingdom. There is nothing in the record to show that Gibraltar, an arm of the United Kingdom, is a flag of convenience country.
This Court recently reaffirmed the preeminence of the law of the flag in Sundance, supra, a case factually similar to the one at bar. In Sundance, plaintiffs were the owners of a Bahamian flag ship which sank off the coast of British Columbia. They sued the classification society which had issued certificates representing the vessel’s compliance with international safety standards as well as its own classification rules. Under Bahamian law, the defendants were entitled to immunity in connection with their issuance of certain of the certificates. The district court noted that factors other than the flag pointed toward many nations and held that, under those circumstances, Bahamian law applied. We affirmed, reemphasizing “the importance of the law of the flag, which ‘overbears most other connecting events in determining applicable law.’ ” 7 F.3d at 1082 (quoting Lauritzen, 345 U.S. at 585, 73 S.Ct. at 930). This reasoning is clearly applicable in the instant ease.
CONCLUSION
The STAR OF ALEXANDRIA was entered in a United Kingdom protection and indemnity association. That company denied coverage for all claims arising out of the STAR OF ALEXANDRIA’S sinking because of Caribene’s failure to comply with the manning requirements of Gibraltar. Thus, the law of the flag already has played a substantial role in the events at issue herein. My colleagues suggest no persuasive reason why the law of Gibraltar should be supplanted now by the law of Greece.
I would affirm.